 INTERNATIONAL ORGANIZATION OF MASTERS, MATES AND PILOTSInternational Organization of Masters, Mates andPilots and Newport Tankers Corporation. Case 5-CB-1973November 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn February 15, 1977, Administrative Law JudgeIrwin H. Socoloff issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and District 2, MarineEngineers Beneficial Association-Associated Mari-time Officers (MEBA), the Intervenor herein, filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.'The Administrative Law Judge found that theRespondent, International Organization of Masters,Mates and Pilots (herein called MMP), violatedSection 8(b)(l)(B) of the Act when it picketed theEmployer, Newport Tankers Corporation, to force itto hire an additional third mate to its complement ofdeck officers. These officers are represented by theIntervenor, District 2, Marine Engineers BeneficialAssociation-Associated Maritime Officers (MEBA).He did not find, as was alleged by the GeneralCounsel, that MMP's real purpose in picketing wasto force the Employer to replace its MEBA-repre-sented officers with officers represented by MMP,although he noted that the Board, in prior decisionsinvolving MMP, found that MMP had engaged inpicketing for such object.2Instead, the Administra-tive Law Judge, relying on Laborers' InternationalUnion of North America, AFL-CIO, Local 478(International Builders of Florida, Inc.),3found thatthere is no real distinction between picketing to forcethe hiring of an additional third mate and picketingto seek the replacement of all deck officers. HeI The Respondent's request for oral argument is hereby denied as therecord and briefs adequately present the issues and positions of the parties.I See AUD, fn. 2.3 204 NLRB 357 (1973) (Member Jenkins dissenting), enfd. 503 F.2d 192(C.A.D.C., 1974).4 In light of our finding herein, we find it unnecessary to pass on theother issues raised by the Respondent.I The Offshore Division is the largest division of MMP and is comprised233 NLRB No. 42concluded therefore that MMP's conduct violatedSection 8(b)(lX)(B) of the Act. For the reasons statedbelow, we disagree with the Administrative LawJudge's conclusion.4The relevant facts, briefly stated, are as follows: OnDecember 22, 1975, the Employer entered into anagency agreement with O.B.O. Ship Operators, Inc.(herein called O.B.O.), in which the latter was tomanage and operate the S/T Achilles, a vessel ownedby the Employer. Subsequently, O.B.O. signed acollective-bargaining agreement with MEBA underwhich MEBA was to provide the licensed deckofficers for the S/T Achilles. Under the manningprovisions of the MEBA agreement, the Employerwas to maintain no fewer than four licensed officers,consisting of a master, chief mate, second mate, anda third mate.On February 13, 1976, the S/T Achilles waschartered to carry grain from the United States to theSoviet Union and on April 13, 1976, the vesseldocked in Chesapeake, Virginia, for the purpose ofloading the grain. On April 14, MMP5 picketed thevessel with picket signs that read:S/S [SIC] ACHILLES EMPLOYS A SECOND AND THIRDMATE NOT COVERED BY A COLLECTIVE BARGAININGAGREEMENT. THE SECOND AND THIRD MATES AREEMPLOYED UNDER SUBSTANDARD WORKINGCONDITIONS. WE ARE NOT SEEKING THEREPLACEMENT OF ANY PERSONS EMPLOYED ABOARDTHE S/S [SIC] ACHILLES. WE HAVE NO DISPUTE WITHANY OTHER VESSEL AT THIS FACILITY.OFFSHORE DIVISION OF THE INTERNATIONALORGANIZATION OF MASTERS, MATES AND PILOTS.6The manning provisions under a standard MMPcontract provide that an employer shall maintain nofewer than five deck officers consisting of a master,chief mate, second mate, and two third mates.Accordingly, MMP argues that it sought merely toenforce area labor standards by requiring theEmployer to add another third mate to its comple-ment of deck officers. It argues that the selection ofthe third mate is to be in the Employer's solediscretion. While, as previously stated, the GeneralCounsel would have us find that MMP's true motivein picketing was to force the Employer into replacingthe officers represented by MEBA with officersrepresented by it, we find insufficient evidence in thesolely of licensed deck officers, all of whom are supervisors within themeaning of Sec. 2( 1 I) of the Act.6 While the picket signs inaccurately stated that the second and thirdmates were not covered by a collective-bargaining agreement, it should benoted that these statements were made in reliance on MEBA's assertion atan AFL-CIO hearing that it had no collective-bargaining agreementcovering the deck officers on the S/T Achilles.245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord to support a finding that MMP's motive wasother than that printed on the picket signs. Indeed,the General Counsel relies not on the evidence in therecord, but on prior Board decisions to support hiscontention. Thus, in the absence of such evidence, wefind that the object of the Respondent's picketingwas to have the Employer hire an additional thirdmate. The sole issue to be decided then is whetherpicketing for this limited purpose is prohibited bySection 8(b)(l)(B).As already indicated, the Administrative LawJudge found the Respondent's picketing to beviolative of Section 8(b)(l)(B), relying on the Board'sdecision in Laborers' International, supra, to supporthis finding. We find that case factually distinguish-able.Thus, in Laborers' International the Board foundthat the union (MMP) violated Section 8(b)(l)(B) ofthe Act when it picketed an employer to force it toretain a named foreman (Davis) in place of, or under,another named foreman (Wilson). We held there thatthe right to strike or engage in concerted activitydoes not include the right to dictate to an employerto select a particular supervisor who would have thepower to adjust grievances. Similarly, in OperatingEngineers, Local Union No. 3 of the InternationalUnion of Operating Engineers, AFL-CIO (Redi-MixProducts, Inc., d/b/a Visalia Redi-Mix),7the Boardupheld the Administrative Law Judge's finding thatthe union there violated Section 8(b)(l)(B) when ittried to coerce the employer, through picketing, torehire the latter's collective-bargaining representativeand grievance adjuster, Leonard Hill.As is clear from a reading of Laborers' Internationaland Operating Engineers, the illegal activity in thosecases consisted of attempts by a union to force anemployer into selecting or replacing a particularidentified individual as its collective-bargainingrepresentative or grievance adjuster. Such conduct isclearly proscribed by Section 8(b)(1)(B). The presentcase, on the other hand, differs substantially fromthese two cases in that the record shows only thatMMP seeks to add to the Employer's complement ofofficers, with the actual selection of such officers leftentirely to the Employer's discretion. In our view,Section 8(b)(l)(B) does not prohibit this type ofconduct nor do we feel that Congress, in enactingthis provision, intended to prohibit picketing for sucha purpose.The legislative history of the Act, while notspecifically addressing itself to the particular issue7 219 NLRB 531 (1975).8 S. Rept. 105, 80th Cong., Ist sess. p. 21, I Leg. Hist. 427 (1947).9 93 Cong. Rec. 3953, 11 Leg. Hist. 1012 (1947).10 We are unpersuaded by our dissenting colleague's rather strainedinterpretation of Sec. 8(b)(IXB) of the Act. His view that Sec. 8(bX)(XB) ofthe Act prohibits picketing by a union to force an employer simply to hireinvolved here, does provide some evidence thatCongress, in enacting Section 8(b)(1)(B), sought onlyto prevent unions from interfering with an employ-er's selection of a particular representative. TheSenate Labor Committee, in reporting the bill inwhich Section 8(b)(1)(B) originated, explained "thissubsection would not permit a union to dictate who[emphasis supplied] shall represent an employer inthe settlement of employee grievances." 8 An exampleof the type of activity forbidden was offered bySenator Taft when he stated that:[B ut employees cannot say to their employer,"We do not like Mr. X, we will not meet Mr. X.You have to send us Mr. Y." ...It wouldprevent their saying to the employer, "You haveto fire Foreman Jones. We do not like ForemanJones, and therefore you have to fire him, or wewill not ...work." ...Under this provision itwould be impossible for a union to say to acompany, "We will not bargain with you unlessyou appoint your national employers' associationas your agent so that we can bargain nationally."9As is evident from the legislative history, Congressenacted Section 8(b)(l)(B) to protect an employerfrom a union which might seek to impose its will onthe employer by dictating whom it should or shouldnot select as its collective-bargaining representativeor grievance adjuster.MMP's conduct herein does not diminish in anyway the Employer's unfettered right to select therepresentative of its choice. While concededly theEmployer might be forced to hire an additional thirdmate, the choice as to who that third mate shall be istotally within its discretion and control. There isnothing in the record evidence to indicate that MMPsought to have one of its own members selected asthe additional third mate. Indeed, in light of theEmployer's current collective-bargaining agreementwith MEBA covering all deck officers, we doubt thatthe Employer could have selected another third matefrom among MMP's members or that MMP realisti-cally expected the Employer to do so.In view of the foregoing, we find that theRespondent's conduct herein has not been shown tohave restrained or coerced the Employer in theselection of its collective-bargaining representative orgrievance adjuster. Accordingly, we shall dismiss thecomplaint in its entirety.man additional, though unnamed, collective-bargaining representative orgrievance adjuster is supported neither by the legislative history of the Actnor by Board or court precedent. Indeed, even if we were to assume that anemployer's sole representative may have his or her authonty diluted if thatemployer were forced to hire an additional representative, it would notconstitute an interference with the employer's selection of either its "sole or246 INTERNATIONAL ORGANIZATION OF MASTERS, MATES AND PILOTSORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety."MEMBER PENELLO, dissenting:The majority decision in this case ignores the plainterms and obvious intention of Section 8(b)(1)(B),misconceives its legislative history, and disregardsthe reality of the jurisdictional conflict between theRespondent and Intervenor as revealed in past Boardcases and in the record. I, therefore, would notdismiss the complaint, which alleges that the Respon-dent violated Section 8(b)( )(B) by picketing theCompany's vessel at dock admittedly to compel theaddition of another officer to the ship's complement.Moreover, I would find that the Respondent's trueobjective was not its admitted purpose, but rather thereplacement of the ship's officers, who were repre-sented by Intervenor, with its own members.Some brief background is necessary to an under-standing of the legal issues presented. The Respon-dent, International Organization of Masters, Matesand Pilots (IOMMP or MMP). and the Intervenor,Marine Engineers Beneficial Association-AssociatedMaritime Officers (MEBA-AMO or MEBA), havebeen engaged in a jurisdictional dispute for someyears. MMP has traditionally represented licenseddeck officers (seagoing supervisory personnel)aboard United States merchant ships. Particularlyafter 1970, MEBA, which had principally represent-ed only licensed engineers on such vessels, began tonegotiate collective-bargaining agreements coveringlicensed deck officers as well as engineers. MMPresponded to this challenge from MEBA by picketingships whose deck officers were subject to MEBAlabor contracts. In cases decided in 1972, 1975, and1976,12 the Board found that MMP violated8(b)(1)(B) by picketing ships with an object offorcing the employers to replace their MEBA-repre-sented captains and mates, who adjusted grievances,with officers belonging to MMP.additional representative" inasmuch as the employer would still haveabsolute control over whom it selects. As previously stated, the legislativehistory of the Act clearly shows that, in enacting Sec. 8(b)(IXB), Congresssought to prevent unions from telling an employer that it must select this orthat person as its representative or that it must select its representative froma particular group or category of persons. Having considered our dissentingcolleague's position in this matter and finding no logical basis for hisposition, we adhere to our decision herein.I Chairman Fanning would also dismiss the complaint on the additionalground that the evidence fails to establish that third mates are authorized ascollective-bargaining representatives or gnevance adjusters on behalf of theEmployer. He does so for the reasons stated in his dissenting opinions inLocal 2150, International Brotherhood of Electrical Workers, AFL-CIO(Wisconsin Electric Power Conmpan'). 192 NLRB 77 (1971). enfd. 486 F.2d602 (C.A. 7, 1973), vacated and remanded 418 U.S. 902 (1974). InternationalHaving been found guilty of violating Section8(b)(l)(B) in the foregoing cases by picketing tocause replacement of ships' officers, MMP assertedlydecided to change its tack in the instant situation.Consequently, on April 14, 1976, MMP erected apicket line near the dock of the S/T Achilles, amerchant vessel whose officers were covered by aMEBA contract. The picket signs stated:S/S [SIC] ACHILLES EMPLOYS A SECOND AND THIRDMATE NOT COVERED BY A COLLECTIVE BARGAININGAGREEMENT. THE SECOND AND THIRD MATES AREEMPLOYED UNDER SUBSTANDARD WORKINGCONDITIONS. WE ARE NOT SEEKING THEREPLACEMENT OF ANY PERSONS EMPLOYED ABOARDTHE S/S [SIC] ACHILLES. WE HAVE NO DISPUTE WITHANY OTHER VESSEL AT THIS FACILITY.OFFSHORE DIVISION OF THE INTERNATIONALORGANIZATION OF MASTERS, MATES AND PILOTS.Dockworkers represented by the International Long-shoremen's Association honored the picket line andrefused to load grain on the ship until injunctionswere obtained some days later. MMP contends thatthe sole object of this picketing was to force theoperator of the ship to hire an additional third mateof its own choosing, thereby increasing the numberof officers on board from four to five. Five officers isthe minimum number required in the manningprovision of MMP's master collective-bargainingagreement. In other words, MMP argues that it wasonly seeking to preserve "area standards" relating tomanning by picketing the S/T Achilles.Though, for reasons which will be explained below,I cannot credit the Respondent's assertion that theaim of its picketing was merely the addition ofanother deck officer to the ship's company, I wouldnevertheless find a violation based on its stated goal.The majority takes the position that MMP did notviolate Section 8(b)(1)(B), because it did not seek todictate to the employer whom it should select as theextra officer: "While concededly the Employer mightbe forced to hire an additional third mate, the choiceas to who that third mate shall be is totally within itsBrotherhood of Electrical Workers. AFL-CIO, AND Local 134, InternationalBrotherhood of Electrical Workers, AFL-CIO (Illinois Bell TelephoneCompany), 192 NLRB 85 (1971), reversed 487 F.2d 1143 (C.A.D.C.. 1973);International Brotherhood of Electrical Workers System Council U-4, et al.(Florida Power and Light Company). 193 NLRB 30 (1971). reversed 487 F.2d1143 (C.A.D.C., 1973), affd. 417 U.S. 790 (1974), and subsequent cases.12 International Organization of Masters, Mates and Pilots, InternationalMarine Division, ILA4-AFL-CIO (Marine and Marketing InternationalCorporation). 197 NLRB 400 (1972), enfd. 486 F.2d 1271 (C.A.D.C.. 1973),cert. denied 416 U.S. 956 (1974); International Organization of Masters.Mates and Pilots. Marine Division. International Longshoremen's Association,AFL-CIO (Westchester Marine Shipping Co., Inc.), 219 NLRB 26 (1975),enfd. 539 F.2d 554 (C.A. 5, 1976); International Organization of Masters,Mates and Pilots, AFL-CIO (Cove Tankers Corporation), 224 NLRB 1626(1976).247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscretion and control." My colleagues say thatlegislative history shows that Congress intended onlyto prohibit unions from restraining or coercingemployers in the selection or replacement of aparticular identified individual or group as an8(b)(l)(B) representative, and did not mean toprevent unions from pressuring employers in connec-tion with deciding how many such representativesthere should be. They also argue that Board case lawis consistent with this reading of the statute.I am unable to follow the tortured reasoning whichleads the members of the majority to their conclu-sion. Section 8(b)(l)(B) prohibits a union from usingrestraint or coercion against an employer in theselection of his collective-bargaining representativesor grievance adjusters. An employer's selection of his8(b)(1)(B) representatives, however, cannot be artifi-cially subdivided into selection of a particularindividual or group, which the statute is said toprotect, as opposed to the number of such represen-tatives, which is asserted to be left subject to unionpressure. For the right to designate a particularindividual as a grievance adjuster or collective-bargaining representative carries with it the implicitauthority to confine the exercise of 8(b)(l)(B)responsibilities to that person. As an example, anemployer may have chosen a certain individual tohandle grievance matters for him, because of theemployer's confidence in his ability, experience, andtrustworthiness, and may, for that reason, desire thatthis person, and only this person, adjust grievances.Yet, under the majority view, the employer could beforced by a union to increase the number ofindividuals performing this task, thus insuring thatresponsibility for adjustment of grievances would bedivided among several people and diluting theauthority of the person whom the employer wouldprefer to handle all his grievances.That this is the unmistakable meaning of today'sDecision is illustrated by the majority's discussion ofLaborers' International Union of North America,AFL-CIO, Local 478 (International Builders ofFlorida, Inc.). 13 In that case, the Board found that aunion violated Section 8(b)(1)(B) by restraining andcoercing the employer with an object of forcing himto hire one Davis as foreman instead of, or under, oneWilson. The employees objected to Wilson, accord-ing to the Administrative Law Judge, because, "hestood over them and required them to keep workingmore than [they] liked." 14 The majority distinguishesthis case from the instant one on the ground that theunion in Laborers' International was seeking theselection of a "particular identified individual" as, atleast, an additional 8(b)(1)(B) representative. There-'3 204 NLRB 357 (1973), enfd. 503 F.2d 192 (C.A.D.C.. 1974)." 204 NLRB at 363.fore, had the union in Laborers' International soughtonly the addition of an unnamed foreman in aneffort to diminish Wilson's authority, the majoritywould have presumably found no violation.Yet, the majority asserts that Congress did notintend to forbid such conduct. My colleagues quotefrom remarks made by Senator Taft to exemplifywhat type of activity, in their view, Congress soughtto proscribe by Section 8(b)(1)(B): "It would prevent[employees] saying to the employer, 'You have to fireForeman Jones. We do not like Foreman Jones, andtherefore you have to fire him, or we will not ...work.' "15 Again, however, under the majority'sconstruction of Section 8(b)(1)(B), a union which didnot like Foreman Jones, although it could not legallyseek his replacement, could restrain or coerce theemployer into hiring one or more additional fore-men, albeit unnamed, in order to reduce ForemanJones' power by spreading it among more people.Also, it is unlikely that an employer brought undersuch pressure would not choose to add individualsmore satisfactory to the union. I do not believe thatCongress intended that the statute be so narrowlylimited as to allow a union to pursue a practicenearly as useful to it as forcing the employer to selecta different 8(b)(l)(B) representative altogether.In any event, I am convinced that the actual objectof MMP's picketing was the replacement of the ship'sofficers with MMP members. In this connection, it isimpossible to disregard the Board's findings ofviolations based on such an object in Marine andMarketing, Westchester Marine, and Cove Tankers.Indeed, as the Board stated in Cove,It is not possible to read the prior cases arisingout of the rivalry between the IOMMP andAMO-MEBA, and the evidence in this case,without comprehending that an essential elementof that rivalry is a battle over jobs-a battle todetermine whether the ships involved shall bemanned by members of IOMMP dispatched fromits hiring halls or by AMO-MEBA members fromthat union's hiring halls.16Today, however, the members of the majority havechosen to ignore this fact of life relating to these twounions which the Board so clearly recognized onlylast year.Past cases aside, the record in this proceedingdiscloses that MMP's purpose in picketing wentbeyond the addition of another officer to the S/TAchilles' complement. Thus, the picket signs statedthat the second and third mates were not covered bya collective-bargaining agreement, although theyl' 93 Cong. Rec. 3953, 11 Leg. Hist. 1012(1947).16 224 NLRB at 1635.248 INTERNATIONAL ORGANIZATION OF MASTERS, MATES AND PILOTSwere indisputably subject to an MEBA laborcontract at the time. Even more importantly, it wasrevealed at the hearing that MMP itself hadnegotiated collective-bargaining contracts providingfor four, rather than five, deck officers, thus violatingits own so-called area standards, and convincinglyrefuting its assertion that preserving such standardswas the goal of the picketing herein.In short, therefore, I would find that RespondentMMP unlawfully picketed the S/T Achilles, whetherthe object of the picketing was replacement of theship's officers, as I believe it to have been, or merelythe addition of another mate aboard the vessel.DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Uponcharges filed April 16, 1976, by Newport Tankers Corpora-tion, against International Organization of Masters, Matesand Pilots, herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 5. issued a complaint datedApril 22, 1976, alleging violations by the Respondent ofSections 8(b)(1)(B) and 2(6) and (7) of the National LaborRelations Act, as amended. The Respondent, by its answer,denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held before me inNorfolk, Virginia, on June 2, 1976. All parties' wererepresented by counsel and were afforded full opportunityto be heard, to examine and cross-examine witnesses, andto introduce evidence. Thereafter, the parties filed briefswhich have been duly considered.Upon the entire record in this case, I make the following:II. LABOR ORGANIZATIONAs previously found by the Board,2and as fullysupported by the record evidence in this case, I find thatthe Respondent, International Organization of Masters,Mates and Pilots, is a labor organization within themeaning of Section 2(5) of the Act.iII. THE UNFAIR LABOR PRACTICESA. BackgroundIn previous cases (see fn. 2), the Board found, inter alia,that this Respondent violated Section 8(bXIXB) of the Actby picketing vessels with an object of causing the ownersand/or operators of such vessels to replace its supervisorylicensed deck officers, represented by MEBA, with licenseddeck officers who are members of the Respondent. In theinstant case, it is alleged that the Respondent picketed theS/T Achilles with an object of forcing Newport TankersCorporation and O.B.O. Ship Operators, Inc., "to add to itscomplement of licensed deck officers an additional thirdmate." Alternatively, the General Counsel contends that anobject of the picketing was to cause the replacement ofMEBA-represented licensed deck officers by licensed deckofficers represented by the Respondent. The Respondentconcedes that an object of its picketing was to cause thehiring of an additional third mate, and asserts that this wasa lawful object. It denies the alleged "replacement"objective. In addition, the Respondent asserts that thepicketing of the S/T Achilles was the sole responsibility ofits Offshore Division, which, it claims, is not a labororganization. Finally, the Respondent contends that the8(b)(l)(B) allegation must fail because the additional thirdmate which it sought to cause the employer to hire "wouldnot have had grievance adjusting authority" within themeaning of that section of the Act.FINDINGS OF FACT B. FactsI. JURISDICTIONNewport Tankers Corporation, a Delaware corporationwhich maintains its principal office and place of business inNew York, New York, is engaged in the shipping industry.It owns and operates oceangoing vessels including the S/TAchilles, the vessel involved herein. During the 12-monthperiod preceding the issuance of the complaint, a represen-tative period, Newport Tankers Corporation receivedrevenues in excess of $50,000 for transporting goods andmaterials in interstate and foreign commerce. I find thatNewport Tankers Corporation is an employer engaged incommerce within the meaning of Section 2(2). (6), and (7)of the Act.I District 2. Marine Engineers Beneficial Association-Associated Mari-time Officers, herein also called MEBA, was permitted to intervene in thisproceeding on the basis of its current collective-bargaining agreement withO.B.O. Ship Operators, Inc., covering the licensed deck officers aboard theS/T Achilles.2 International Organization of Masters, Mates and Pilots. AFL CIO(Cove Tankers Corporation). 224 Nl.RB 1626 (1976) Inrtrnrtional Organi:a-On December 22, 1975, Newport Tankers Corporationentered into an agreement with O.B.O. Ship Operator, Inc.,by which the latter was appointed "exclusive agent tomanage, operate and conduct the business of" the S/TAchilles, an American flag vessel owned by NewportTankers Corporation. That agreement provides that theagent is to "Obtain suitable Master, Officers and crewpersonnel for the vessel."The S/T Achilles was thereafter staffed with 42 individu-als. The 10 licensed officers, including the master, the chiefmate, the second mate, the third mate, the radio officer,and the five engineers, are members of MEBA, and arecovered by a collective-bargaining agreement between thatorganization and O.B.O. Ship Operators, Inc. The 32unlicensed individuals, represented by the Seafarers Inter-tion of Masters, Mates and Pilots, AFL-CIO (Seatrain Lines, Inc.), 220NLRB 164 (1975); International Organization of Masters. Mates and PilotsMarine Division. International Longshoremen's Association, AFL-CIO,(Westchester Marine Shipping Co., Inc., et at), 219 NLRB 26 (1975):International Organization of Masters, Mates and Pilots, etc. (Marine andMarketing International Corporation), 197 NLRB 400, enfd. 486 F.2d 1271(C.A.D.C., 1973). cert. denied 416 U.S. 956 (1974).249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnational Union, are also covered by a current collective-bargaining contract.On February 13, 1976, the S/T Achilles was chartered tocarry grain from the United States to the Soviet Union.Thereafter, on April 13, 1976, the vessel docked inChesapeake, Virginia, at a berth owned and operated byCargill, Inc., to prepare for the receipt of grain fromCargill's grain elevator. However, on the following day, theRespondent picketed the vessel, near the dock, with signsstating:SS ACHILLES EMPLOYS A SECOND AND THIRD MATE NOTCOVERED BY A COLLECTIVE BARGAINING AGREEMENT.THE SECOND AND THIRD MATES ARE EMPLOYED UNDERSUBSTANDARD WORKING CONDITIONS. WE ARE NOTSEEKING THE REPLACEMENT OF ANY PERSONS EMPLOYEDABOARD THE SS ACHILLES. WE HAVE NO DISPUTE WITHANY OTHER VESSEL AT THIS FACILITY.OFFSHORE DIVISION OF THE INTERNATIONALORGANIZATION OF MASTERS, MATES AND PILOTS.As a result of the picketing, employees of Cargill, Inc., whoare represented by the International Longshoremen'sAssociation, refused to load grain aboard the S/T Achilles.Picketing continued until April 16, when it was enjoinedby United States District Court Judge J. Calvitt Clarke inan admiralty trespass proceeding brought by Cargill, Inc.On April 23, 1976, upon application of the RegionalDirector for Region 5, United States District Court JudgeJohn A. MacKenzie issued a temporary restraining orderagainst further picketing. Thereafter, on May 3, pursuantto Section 10(j) of the Act, Judge MacKenzie issued atemporary injunction, restraining the Respondent frompicketing the S/T Achilles in the vicinity of the Cargilldock, pending resolution of the matter before the Board.As noted, the Respondent concedes that an object of itspicketing was to cause the Employer and its operatingagent "to add to its complement of licensed deck officersan additional third mate,"3but contends, inter alia, thatsuch individuals do not possess grievance adjustingauthority. However, according to the uncontradictedtestimony of Captain Arthur Fertig, the master of the S/TAchilles, as corroborated by the testimony of David Weigel,the third mate aboard the vessel, Fertig had specificallyauthorized and empowered all licensed deck officers toadjust the grievances of unlicensed personnel aboard thevessel. Indeed, according to Fertig, when a deck officer ison "watch," he is in command of the vessel, and isexpected to resolve any problems or grievances that ariseor occur during the course of his watch. The third mate,who is the "watch officer" for some 8 hours each day, had,during his first 45 days aboard the vessel, resolved suchgrievances. Thus, when an unlicensed seaman objected to atank-cleaning assignment, the matter was raised by theseaman and his union delegate, and was resolved by thethird mate. This was accomplished in accordance with3 The Respondent's then current master collective-bargaining agreementcontains a manning provision requiring a minimum licensed deck officercomplement of a master and four mates (chief mate, second mate, and twothird mates), as opposed to the master and three mates required by thecontract between MEBA and O.B.O. Ship Operators, Inc. However, thearticle II, section 2(a), of the collective-bargaining agree-ment covering unlicensed seamen, which states:One man in each department shall be elected by theUnlicensed Seamen in that department to act asDepartmental Delegate. Such Delegates shall, togetherwith the Permanent Ship's Committee members, keeptrack of all conditions and problems and grievances intheir respective departments, and present to theirsuperior officers, on behalf of the Unlicensed Seamenin their Departments, all facts, opinions and circum-stances concerning any matter which may requireadjustment or improvement.The Respondent's Offshore Division, which conductedthe picketing of the S/T Achilles, is composed of some6,000 members, all of whom work as licensed deck officersand, concededly, are statutory supervisors. The approxi-mately 250 unlicensed, nonsupervisory employees includedin the Respondent's membership, belong to its InlandDivision. Under the Respondent's constitution, the Inter-national president, executive vice president, and secretary-treasurer, who are elected in a unionwide election,automatically become the executive officer, assistantexecutive officer, and contract enforcement and chief fiscalofficer, respectively, of each of its five divisions. Whileother officers are elected by the division membership, anumber of persons are officials of both the OffshoreDivision and the Inland Division. The Offshore Divisionhas its own bylaws and treasury, collects dues, and has itsown negotiating committee which prepares contract de-mands, negotiates contracts, and calls strikes. However,under the Respondent's constitution, collective-bargainingagreements "must be made in the name of the Internation-al Organization of Masters, Mates and Pilots," afterexpress approval of such agreements by the Internationalpresident.C. ConclusionsThe Respondent contends that picketing of the S/TAchilles was the sole responsibility of its Offshore Divisionwhich, it asserts, is not a "labor organization" since it doesnot represent "employees" or admit them to membership.However, in prior cases,4the Board has examined thestructural relationship existing between the Respondentand its Offshore Division, and concluded that the OffshoreDivision is an integral part of the Respondent and, incircumstances similar to those in the present case, acts asan arm or agent of the Respondent in attempting toenforce the terms of the Respondent's master collective-bargaining agreement. Indeed, the degree of control overthe Offshore Division's affairs which is reserved to theRespondent by its constitution, has led the Board toconclude, in Seatrain, that "the interrelationship betweenMM&P International and its various divisions, or subordi-nate bodies, is such that MM&P, together with itsRespondent itself has signed contracts requiring a complement of a masterand three mates.I See, e.g., International Organization of Masters. Mates and Pilots, AFL-CIO (Searrain Lines, Inc.), 220 NLRB 164 (1975).250 INTERNATIONAL ORGANIZATION OF MASTERS, MATES AND PILOTSconstituent organizations, constitute a labor organizationwithin the meaning of the Act." Accordingly, I concludethat the Respondent is legally responsible for the picketingactivities complained of herein.I further conclude, based on the terms of the collective-bargaining agreement covering the unlicensed seamen, andthe uncontradicted testimony of Fertig and Weigel, thatthe licensed deck officers aboard the S/T Achilles,including the third mate, have grievance-adjusting authori-ty and functions with respect to the unlicensed, nonsuper-visory personnel aboard that vessel. Moreover, thoseofficers are conceded statutory supervisors and, thus, evenin the absence of evidence of grievance-adjusting authority,I would conclude that they are "employer representatives"within the meaning of Section 8(b)(1XB). For, the Boardhas held that:All persons who are "supervisors" within the meaningof Section 2(11) of the Act are employers' representa-tives for the purposes of collective-bargaining or theadjustment of grievances within the purview of Section8(bXI)(B) of the Act.5Section 8(b)(l)(B) of the Act provides that "It shall be anunfair labor practice for a labor organization or its agentsto restrain or coerce an employer in the selection of hisrepresentatives for the purposes of collective-bargaining orthe adjustment of grievances." It is settled law that a labororganization violates that provision by applying restraintand coercion, in the form of strikes and/or picketing, withan object of forcing an employer to select unwantedrepresentatives or to forego representation by representa-tives of his own choosing.As indicated, the Board has repeatedly found that thisRespondent has violated Section 8(bXIXB) by picketingvessels with an object of forcing their employer-owners toreplace the licensed deck officers who are members ofMEBA, with licensed deck officers who are members of theRespondent. In so doing, the Respondent sought to obtainrecognition as sole collective-bargaining representative ofsuch officers, and to impose its own terms and conditionsof employment on the licensed deck officers.That, in the instant case, the Respondent assertedlysought to cause the hiring of an additional licensed deckofficer, rather than the replacement of existing officers,seems to me a distinction without real meaning. In eithercase, the employer is restrained in his right freely todesignate his representatives. The right to select representa-tives, and to secure their loyalty, free from coercion by alabor organization, cannot logically extend only to theidentity of the individuals, and not to their number. InLaborers' International Union of North America, AFL-CIO,Local 478 [International Builders of Florida, Inc.],6theBoard similarly concluded, holding:I Operating Engineers, Local No 501 (Anheuser Busch, Inc.), 199 NLRB551 (1972); See also United Brotherhood of Carpenters & Joiners of America,Local Union No. 14, AFLCIO0 (Max M. Kaplan Properties), 217 NLRB 202(1975).6 204 NLRB 357, enfd. 503 F.2d 192 (C.A.D.C., 1974).7 In view of my decision herein, I need not pass upon the GeneralCounsel's alternative contention that an object of the Respondent'spicketing was to secure the replacement of the licensed deck officers.represented by MEBA, by licensed deck officers represented by theWe are in agreement with the Administrative LawJudge that the Respondent, by insisting that Davis behired as foreman, either in Wilson's place or underWilson, violated Section 8(bX)(IXB) of the Act. [Empha-sis supplied.]Accordingly, I conclude that the Respondent, by picketingthe S/T Achilles, with an object of forcing or requiringNewport Tankers Corporation and O.B.O. Ship Operators,Inc., to conform to the manning provisions of theRespondent's master agreement by the addition to theircomplement of licensed deck officers of an additional thirdmate, has violated Section 8(bXIXB) of the Act.7III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, ocurring in connection with the operations of theEmployer described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(bXIXB) of the Act,I shall recommend that it be ordered to cease and desisttherefrom and take affirmative action designed to effectu-ate the policies of the Act. In view of the Respondent'sdemonstrated proclivity to engage in conduct violative ofSection 8(bX)(XB), I shall recommend an order which isbroad in scope.CONCLUSIONS OF LAWI. International Organization of Masters, Mates andPilots, is a labor organization within the meaning ofSection 2(5) of the Act.2. Newport Tankers Corporation is an employer en-gaged in commerce, and in operations affecting commerce,within the meaning of Section 2(2), (6), and (7) of the Act.3. By its picketing activities, as found hereinabove, theRespondent, International Organization of Masters, Matesand Pilots, has engaged in unfair labor practices inviolation of Section 8(bX IXB) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:Respondent. I note, however, that such an object is indicated by: (I) TheRespondent's conduct in past cases; (2) the fact that its picket signs in thismatter untruthfully stated that the second and third mates were not coveredby a collective-bargaining agreement; and (3) the fact that the Respondenthas itself negotiated contracts requiring licensed deck officer complementsof a master and three mates. These factors indicate that the Respondent'spicketing objectives would have been only partially satisfied by the additionof another third mate.251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER8The Respondent, International Organization of Masters,Mates and Pilots, Norfolk, Virginia, its officers, agents, andrepresentatives, shall:1. Cease and desist from:(a) Picketing the S/T Achilles, or any other vessel ownedor operated by any employer, with an object of causingNewport Tankers Corporation, O.B.O. Ship Operators,Inc., or any other employer engaged in commerce, or in anindustry affecting commerce, to add to, or replace, theircomplement of supervisory licensed deck officers or anyother supervisors within the meaning of the Act.(b) In any other manner restraining or coercing anyemployer engaged in commerce, or in an industry affectingcommerce, in the selection of its representatives for thepurposes of collective-bargaining or the adjustment ofgrievances.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at all its business offices and meeting halls in theUnited States (including the offices and meeting halls of itsOffshore Division) copies of the attached notice marked"Appendix."9Copies of said notice, on forms provided bythe Regional Director for Region 5, after being duly signedby the Respondent's representatives, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced or covered by any other material.(b) Furnish the Regional Director for Region 5 withsigned copies of the aforesaid notice for posting byNewport Tankers Corporation and O.B.O. Ship Operators,Inc., if willing, at places where they customarily postnotices to their employees.(c) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.8 In the event no exceptions are filed, as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.9 In the event that this Order is enforced by a Judgment of a UnitedStates court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket the S/T Achilles, or any othervessel owned or operated by any employer, with anobject of causing Newport Tankers Corporation,O.B.O. Ship Operators, Inc., or any other employerengaged in commerce, or in an industry affectingcommerce, to add to, or replace, their complement ofsupervisory licensed deck officers or any other supervi-sors within the meaning of the Act.WE WILL NOT in any other manner restrain or coerceany employer engaged in commerce, or in an industryaffecting commerce, in the selection of its representa-tives for the purposes of collective-bargaining or theadjustment of grievances.INTERNATIONALORGANIZATION OF MASTERS,MATES AND PILOTS252